BUFFINGTON, Circuit Judge.
This is an appeal from a decision of the Board of Tax Appeals. No principles of taxation of general interest are involved, and the ease depends on its own particular facts growing .out of the. exchange of the capital stoek of one company for the stock of another, and an agreement that the profit realized from the sale of the finished goods the Landis Company had on hand should be prorated and a proper share allocated to the Landis shareholders. The entire facts and all phases of the case are stated, dismissed and disposed of in the opinion of the Tax Board. Finding no error, therefore, and regarding an opinion of this court as necessarily but a restatement, we limit ourselves to affirming the judgment of the Tax Board.